Citation Nr: 0913263	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1941 to August 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The preponderance of the competent medical evidence does not 
demonstrate that the Veteran's sole service-connected 
disability, anxiety disorder with psychogenic 
gastrointestinal reaction, currently rated as 70 percent 
disabling, precludes the Veteran from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 207), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in June 2006, the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied. 
 
With respect to the Dingess requirements, the Veteran was 
provided the requisite notice in the June 2006 letter.  
Nevertheless, in light of the Board's denial of the Veteran's 
claim for TDIU, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the Veteran. 
 
Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available relevant 
service, VA, and private medical treatment records have been 
obtained.  He has been provided a VA medical examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain. 
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

TDIU

The Veteran has asserted that he is unable to work due 
primarily to his service-connected anxiety disorder.  In his 
November 2004 claim for TDIU benefits, the Veteran indicated 
that he left his  previous job as a chauffeur in January 1988 
due to his service-connected disability.  He essentially 
claimed that he cannot work because he cannot drive due to 
panic attacks.  Having reviewed the evidence of record and 
all pertinent laws, the Board finds that the preponderance of 
the evidence weighs against the claim for TDIU benefits and 
the appeal must be denied.
  
All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for anxiety disorder with psychogenic gastrointestinal 
reaction, rated as 70 percent disabling from December 23, 
2002.  Thus, the requirement for one service-connected 
disability rated as 60 percent disabling or higher has been 
met.  See 38 C.F.R. § 4.16.  However, to merit a TDIU claim, 
it must be shown that the Veteran is unemployable because of 
his service-connected disability.

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.

The record reflects that the Veteran previously filed a TDIU 
claim in May 1992.  The claim was ultimately denied by way of 
a January 1998 Board decision; at that time the Veteran 
service-connected anxiety disorder with psychogenic 
gastrointestinal reaction did not meet the requirements of at 
least a 60 percent evaluation for a single service-connected 
disability under 38 C.F.R. § 4.16 or the criteria for extra-
schedular consideration.  The record shows that the Veteran 
was originally granted service connection for an anxiety 
disorder with psychogenic gastrointestinal reaction, rated as 
50 percent disabling from September 2, 1998.  In November 
2004 the Veteran again filed a claim of entitlement to TDIU 
while his claim of entitlement for a disability rating in 
excess of 50 percent for service-connected anxiety disorder 
was pending.  By rating decision dated in February 2006, the 
Veteran was awarded a 70 percent disability rating for 
service-connected anxiety, effective December 23, 2002.  

The record shows that the Veteran is currently 87 years old 
and has an eight grade education.  He previously worked as a 
chauffer prior to his retirement in 1988.  As previously 
noted, his only service-connected disability is an anxiety 
disorder with psychogenic gastrointestinal reaction.  In 
addition, the record shows that the Veteran has numerous non-
service connected conditions, to include dysphonia, coronary 
disease, status post bypass surgery, lumbar disc disease, 
bilateral leg pain, status post left knee replacement, 
osteoarthritis, colonic polyps, hyperlipidemia, 
gastrointestinal reflux disease, spondylosis, and 
hypertension.

The Veteran's VA outpatient treatment records dated from 
March 1990 to October 2008 show that the Veteran has been 
consistently treated for symptoms associated with his 
service-connected anxiety disorder, as well has his reported 
work history.  Collectively, these records reflect the 
Veteran's report of having retired from full time employment 
in 1988; no information is provided regarding the 
circumstances surrounding his retirement.  Additionally, the 
VA treatment records indicate that the Veteran worked part-
time intermittently following his retirement.  An April 1990 
treatment note shows that he reported working part-time for a 
manufacturing company.  A May 1993 VA treatment note reflects 
that the Veteran reportedly quit his part-time job due to his 
nerves and inability to concentrate.  The examiner noted that 
the Veteran had not worked full time since 1978 and stated 
that the Veteran "appeared to be severely industrially 
impaired."  
  
In October 1995, the Veteran underwent a VA social and 
industrial survey examination.  He reported having retired in 
1988, after previously worked full time as a street sweeper, 
truck driver, chauffeur, and city government employee.  Upon 
social assessment, the Veteran was found to be completely 
independent in all activities of daily living, and was noted 
to function reasonably well in social situations.  Continued 
treatment for his psychiatric condition was recommended.  

In a February 1999 statement in support of claim, the Veteran 
stated that he was unable to work as he could not drive due 
to panic attacks.  Thus, the Veteran essentially claimed that 
he could no longer work in his former capacity as a chauffeur 
due to his service-connected anxiety disorder.    

The record shows that the Veteran underwent VA mental 
disorders and stomach examinations in October 1995 and a VA 
mental disorders March 2003, during which he reported is 
employment history.  The October 1995 examination report 
shows that following a mental status examination he was 
diagnosed with dysthymia and mild anxiety with mild to 
moderate psychogenic gastric cramps.  The March 2003 VA 
mental disorders examination report shows clinical assessment 
revealed a diagnosis of an anxiety disorder; he was also 
noted to have declined physical functioning and pain 
complaints.  Both the October 1995 and March 2003 examination 
reports reflect the examiners' findings that the Veteran was 
competent to manage his financial affairs; however the 
respective reports are negative for an opinion as to  the 
impact the Veteran's service-connected disability had on his 
ability to obtain and sustain employment.  

The Veteran underwent a VA mental disorders examination in 
May 2008, at which time the examiner reviewed the claims 
file.  It was noted that the he previously worked as a truck 
driver and that he retired in 1988.  The examiner noted the 
Veteran's medical history, to include a knee condition, hip 
pain, gastrointestinal problems, and coronary artery disease.  
The Veteran was noted to have anxiety and concern with 
regards to his physical conditions.  On examination, he was 
noted to have a neat appearance, with a depressed mood and 
congruent affect.  The examination was negative for any 
psychoses, delusional thoughts, reports of hallucinations, or 
suicidal ideations.  The Veteran was easily distracted and 
his recent memory was moderately impaired.  The examiner 
noted that the Veteran was capable of participating in 
managing his financial affairs.  The diagnosis was depressive 
disorder by history, age-related cognitive decline, and 
chronic medical illnesses.  The examiner stated that the 
Veteran's most prevalent symptoms appeared to be  physical 
and caused him to have a negative outlook.  According to the 
examiner, the Veteran's mental disorder did not primarily 
preclude him from being more productive, and he was instead 
precluded by medical illness and chronic pain.  It was the 
examiner's opinion that there was no total occupational and 
social impairment attributed to a mental disorder. 

The Veteran underwent a VA general medical examination also 
in May 2008, at which time the claims file was reviewed.  The 
associated report shows that the gastrointestinal examination 
was normal.  Based on a review of the claims file and a 
physical examination, the examiner concluded that the 
Veteran's gastrointestinal condition was mild; the examiner 
opined that the Veteran did not have any sedentary or 
physical functional impairment due to his gastrointestinal 
reaction to anxiety and that the Veteran could be gainfully 
employed.  
   
VA and private medical treatment records, dated collectively 
from March 1990 to October 2008, reflect the Veteran's 
treatment for numerous non-service connected conditions.  Of 
particular interest to his TDIU claim is an October 2008 VA 
orthopedic treatment record which reflects his treating 
physician's opinion that the Veteran is not capable of 
increased independence with activities of daily living or 
mobility due his severe lumbar disc disease with spinal 
stenosis.  

Although the Veteran has asserted that he cannot work because 
of his service-connected disability, the Board finds that the 
preponderance of the evidence does not support the Veteran's 
contentions.  Essentially, the preponderance of the evidence 
does not show that the Veteran's psychiatric disability with 
psychogenic gastrointestinal symptoms alone would render him 
unable to obtain and maintain any form of employment.   

Initially, the Board notes that the record reflects the 
Veteran's numerous reports of having retired from his full 
time employment in 1988, approximately ten years prior to the 
original effective date for service connection in September 
1988 for an anxiety disorder and over twenty-five years prior 
to the date of his current TDIU claim.  The Veteran claims 
that he retired due to his psychiatric disability.  However, 
the Veteran has not submitted any evidence to support his 
contention.  There is no evidence of record that provides 
information as to the circumstances surrounding the Veteran's 
retirement, or that otherwise demonstrates that the Veteran's 
retired in 1988 as the result of a service-connected 
disability.  

While the Veteran seems to contend that his service-connected 
disability precludes him from maintaining work in his 
previous profession as a chauffer, the evidence or record 
does not support his contention or otherwise demonstrate that 
he is unable to work in other capacities.  In fact, the 
record includes the Veteran's own reports of having worked at 
least part-time following his retirement in 1988.  Thus, by 
the Veteran's own self-report his has been able to obtain 
some form of employment since his retirement.  The Board 
acknowledges the April 1993 VA treatment record reflecting 
the Veteran's report of quitting a part-time job due to his 
nerves and inability to concentrate, along with the 
examiner's conclusion that the Veteran was industrially 
impaired.  However, there is no indication in April 1993 
record as to the basis of the examiner's conclusion, other 
than the Veteran's report of unemployability.  The Board 
notes that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 45, 348 (1998).  In 
this regard, the Board notes that subsequent VA examinations 
in October 1995 and March 2003 were negative for an opinion 
that that the Veteran was totally unemployable due to his 
service-connected disability.  

The Board finds probative the May 2008 VA examiners' opinions 
that the Veteran's service-connected mental disorder and 
psychogenic gastrointestinal reaction did not preclude him 
from obtaining full time employment.  In fact, the May 2008 
mental disorders examiner indicated that the Veteran's 
physical conditions, which are non-service connected, cause 
him to have a negative outlook and impacts his productivity.  
The May 2008 VA examiners' opinions are considered probative 
as they are definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinions against the 
claim or otherwise diminish there probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has given consideration to the Veteran's own 
contentions in support of his claim, to include his belief 
that his service-connected anxiety disorder renders him 
unemployable.  However, the preponderance of the medical 
evidence is against does not support this contention.  
Instead, the evidence of record reflects that non-service-
connected conditions limit the Veteran's ability to perform 
activities of daily living, and likely his employability.  To 
the extent that the Veteran contends that the evidence shows 
that he is unable to work solely due to his service-connected 
anxiety disorder, the Board concludes that the Veteran lacks 
the vocational expertise or medical knowledge to provide such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Essentially, the Veteran has not provided 
competent evidence that shows that he is unable to obtain any 
type of employment whatsoever solely based on his service-
connected disability or otherwise shows that the criteria for 
TDIU is warranted under 38 C.F.R. § 4.16(b).  

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability.  The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

The Board also finds that there is no showing that the 
Veteran's service-connected anxiety reflect so exceptional or 
so unusual a disability picture as to warrant a higher rating 
on an extra-schedular basis.  The disability is not shown to 
be productive of marked interference with employment or 
required frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  As there is nothing in the Veteran's 
claims file to suggest that there is something exceptional or 
unusual about his migraine headaches the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  As such, the Board is not required to remand the 
claim for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonable doubt doctrine in favor 
of the Veteran.  To the contrary, the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disability renders him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to a TDIU is not warranted and the appeal as to this issue 
must be denied.


ORDER

Entitlement to TDIU, due to service-connected disabilities, 
is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


